



 


 


 
LICENSE AGREEMENT
 
 
 
 
 
between
 
 
 
 
 
IBt SA
 
 
 
 
 
and
 
 
 
 
 
IsoRay Medical Inc.
 

--------------------------------------------------------------------------------


 
LICENSE AGREEMENT
 
Between:
 
IBt, a Société Anonyme incorporated in Belgium, having its registered office at
7180 Seneffe, Rue Jules Bordet 1, Zone Industrielle C, Belgium,
 
hereby duly represented by its legal representatives John Carden, Chairman, and
 
hereinafter referred to as "IBt",
 
And:
 
IsoRay Medical Inc., incorporated in Washington, USA, having its registered
office at Richland, WA 99354-5411, 350 Hills Street, Suite 106,
 
hereby duly represented by its legal representatives Roger E. Girard,
hereinafter referred to as "Iso",
 
 
IBt and Iso are hereinafter separately referred to as "Party" and jointly as
"Parties".
 


 
WHEREAS,
 
IBt has developed certain technology relating to the production of a polymer
based encapsulation of seeds and is currently fabricating polymer encapsulated
seeds ("OptiSeed") for marketing in the USA;
 
IBt has developed certain technology relating to the formulation of a jetable
fluid (ink) containing the radioactivity to be used in connection with those
seeds;
 
IBt owns certain intellectual property rights relating to the above mentioned
technology, including but not limited to patent rights and know-how;
 
Iso owns intellectual property rights relating to the production of a Cs-131
brachytherapy seed, and is currently producing and marketing a Titanium (Ti)
encapsulated Cs-131 brachytherapy seed;
 
Iso wishes to obtain the right to produce polymer encapsulated Cs-131
brachytherapy seeds and to use, sell or otherwise dispose of such products in
the U.S.A. under the intellectual property rights related to the IBt proprietary
technology;
 
The Parties have entered into a Letter of Intent dated 15 December 2005
according to which IBt would grant to Iso a license to produce certain products
under the aforementioned intellectual property rights and the parties desire to
document the terms and conditions of this license.
 
Page 2

--------------------------------------------------------------------------------


 
NOW, THEREFORE,
 
in consideration of the premises and mutual covenants hereinafter contained
 
IT HAS BEEN AGREED AS FOLLOWS:
 
1          DEFINITIONS
 
In this Agreement (including the Schedules) the following capitalised words and
expressions shall have the following meanings whether used in the singular or in
the plural:
 
"Agreement" means the present license agreement including the Schedules.
 
"Confidential Information" shall mean confidential or proprietary information of
one of the Parties. Confidential Information may be in written, graphic, oral,
physical or any other possible form and may include scientific knowledge,
know-how, processes, inventions, techniques, formulae, products, business
operations, customer requirements, designs, sketches, photographs, drawings,
specifications, reports, studies, findings, data, plans or other records,
biological materials, and/or software, and, in the case of IBt, includes, among
others, the information listed in Schedule 3, and, in the case of Iso, includes,
among others, the information listed in Schedule 4.
 
"Intellectual Property Rights" shall mean collectively the Know-How, the
Licensed Patents, the industrial models, designs or copyrights which are vested
in IBt or which IBt is entitled to use or which IBt may acquire or acquire the
right to use.
 
"Know-How" shall mean technical and commercial information, relating to or
useful in connection with the Licensed Patents, and the manufacture, use and
sale of polymer seeds on the basis of said Licensed Patents, as further
specified in Schedule 1.
 
"Licensed Patents" shall mean the patents and patent applications specified in
Schedule 2.
 
"Net Sales" with respect to a Product shall mean the gross amount billed or
invoiced on sales of such Product by Iso less returns. The sale or transfer by
Iso to a sub-licensee or distributor shall not be considered as a sale for the
purpose of this definition, but the resale by such sub-licensee or distributor
to third parties shall be the Net Sale.
 
"OptiSeed" shall mean the polymer based seed fabricated by IBt on the basis of
the Licensed Patents.
 
"Person" shall mean any person, firm, corporate or unincorporated association,
body or entity, excluding IBt or Iso.
 
"Personnel" shall mean and includes any individual or company a Party employs as
a partner, employee or independent contractor.
 
"Products" shall mean a brachytherapy devices containing the isotope Cs-131 to
be used for the therapy of any malignant tumor type for which Iso has received
clearance to market in the Territory and (i) embodying at least one claim of one
or more of the Licensed Patents and/or (ii) manufactured or used using the
Know-How.
 
"Schedule" shall mean an appendix to the present license agreement.
 
"Territory" shall mean the United States of America.
 
Page 3

--------------------------------------------------------------------------------


 
2             GRANT OF LICENSE
 

 
2.1
IBt hereby grants to Iso an exclusive license under the Intellectual Property
Rights in order to manufacture, have manufactured, promote, use and sell the
Products in the Territory subject as hereinafter provided.

 

 
2.2
Iso intends to develop, produce and commercialize a Cs-131 containing polymer
encapsulated seed and stranding to be used in conjunction with said Cs-131
polymer encapsulated seed under this license. Should Iso decide to develop,
produce and / or commercialize any other device falling within the definition of
the “Products”, example; Cs-131 containing microspheres or Cs-131 containing
brachytherapy sources in a form other than seeds (collectively, “Other
Devices”), Iso agrees to inform IBt of its intention and further agrees not to
proceed with such development without the written consent of IBt, such consent
not to be unreasonably withheld and all development, production and
commercialization of Other Devices shall be pursuant to the terms and conditions
of this Agreement. Subsequently in this agreement, any reference to Products
shall be understood to include Other Devices as Products.

 

 
2.3
The rights and licenses granted by IBt to Iso under Article 2.1 may not be
transferred or sublicensed by Iso without the prior written consent of IBt.

 

 
2.4
No license is granted by IBt for any other isotope than Cs-131 and for any other
territory.

 

 
2.5
The license provided under this Article 2 shall only take effect in the event
the feasibility phase referred in Article 3.1 is terminated with a positive
confirmation, as provided in Article 3.1.1.

 
3              FEASIBILITY PHASE AND CONFIRMATION
 

 
3.1
Because the most technologically challenging task in the development of the
Products is, according to the Parties, the formulation of an ink containing the
required Cs-131 activity, the Parties agree to perform the Agreement in two
steps as follows :

 
3.1.1     Feasibility phase
 
As soon as possible after the signing of the Agreement, technical teams of IBt
and Iso shall meet at the offices of Iso to discuss requirements, constraints
and potential candidate materials for the formulation of an acceptable Cs-131
ink. These meetings will be held for a maximum of three days and will be
attended by two representatives of IBt, including John Carden.
 
Immediately after these meetings, Iso representatives will further study the
feasibility of the project contemplated in this Agreement and will confirm in
writing to IBt by 28 February 2006 at the latest, whether they believe in good
faith that the project is feasible in their views and whether they want to go
further into the implementation of the Agreement.
 
Page 4

--------------------------------------------------------------------------------


 
3.1.2     Final development
 
Upon a positive written confirmation of Iso pursuant to Article 3.1.1, the
Parties will further perform the Agreement and will collaborate in good faith to
assess how to proceed with the development of the final ink, based on the
outcome of the feasibility phase. This final development phase will be performed
by Iso with assistance by IBt, should IBt agree to provide such assistance.
[ **]
 
3.1.3     Absence of a positive confirmation
 
Should Iso reach in good faith the conclusion that the project is not feasible
and send a negative notification to IBt by the date provided in Article 3.1.1,
IBt will pay back to Iso 25,000 out of the 50,000 already paid by Iso according
to Article 5.7 and this Agreement shall automatically terminate, with the
consequences provided in Article 15. Should Iso fail to provide notification,
either positive or negative, by the date provided in Article 3.1.1, the Parties
agree that this shall be construed as a positive notification and the program
shall proceed as specified in this document.
 
4              PROVISION OF KNOW-HOW AND TECHNICAL ASSISTANCE
 

 
4.1
IBt shall disclose to Iso the Know-How as shall be necessary to enable Iso to
perform the feasibility phase defined in Article 3 and then to enable Iso to
manufacture, use and sell the Products, as provided below:

 
4.1.1     Facility design, preparation and commissioning:
 
IBt will provide specifications for the equipment to be used by Iso and
recommend suppliers for such equipment. Iso will place orders [**] for such
equipment, shipping, any taxes or duty and any other costs associated with
obtaining, installing or commissioning the required equipment.
 
IBt will provide access to [**]. The object of this technical assistance is to
provide to Iso the skills required to install and commission its in-house Cs-131
polymer seed fabrication area.
 
The duration of this assistance period will be [**] and will be ended when IBt
will have reached the objective and reasonable conclusion that all the necessary
information has been provided to Iso, with a two (2) week notice to Iso. If
required and when needed, IBt will, on a best effort basis, assist Iso in this
process at the facilities of Iso [**].
 
4.1.2      Manufacturing procedures
 
IBt will provide Iso access to its relevant OptiSeed manufacturing procedures on
an "as is" basis and without implied guarantee concerning their suitability for
the manufacture of a Cs-131 polymeric seed. It will be the sole responsibility
of Iso to decide what procedures are appropriate to use for its manufacturing
process and how, if at all, they should be applied.
 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Page 5

--------------------------------------------------------------------------------


 
 4.1.3     Regulatory
 
 IBt will provide Iso [**] and, within the limits specified in agreements
between IBt and third parties, [**].
 

 
4.2
The Know-How and the information provided by IBt or developed in cooperation
with IBt pursuant to the Agreement shall be used by Iso solely for the purpose
of the development, manufacture, use and sale of the Products in the Territory
during the term of this Agreement.

 

 
4.3
Where Iso's Personnel attend at the premises of IBt, Iso shall [**].

 
5             FEES AND ROYALTIES
 
In consideration for the rights granted to Iso pursuant to this Agreement, Iso
shall pay to IBt license fees (the "License Fee") and royalties as determined
below:
 

  5.1  License Fee:

     

    The License Fee amounts to $500,000, including the upfront payment of
$50,000 referred to in Article 5.7, the remaining of which Iso shall pay to IBt
as follows: $225,000 no later than March 5, 2006 and (ii) $225,000 no later than
August 15, 2006.

     

    Except for 50 % of the upfront payment referred to in Article 5.7, the
License Fee shall not be refundable for whatever reason and shall in all cases
be and remain the sole property of IBt.

     

  5.2 Royalties on sales:

     

    Iso shall pay to IBt royalties equal to the larger of the Royalty on Net
Sales as calculated in 5.3 below or the Minimum Royalties as mentioned in the
following table:

 
     

Year   Minimum Royalties    Minimum Royalties                   (Annual)  
              (Quarterly)           2006                 Initial license fee    
          2007                 $400,000                       $100,000          
2008 through 2009                 $600,000                 $150,000          
2010 through end                        $800,000                   $200,000

 

  5.3 Royalty payment as a function of Net Sales revenue:

     

     

    Year

     

    Net Sales                          Royalty Rate

     

    [**]

 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 

Page 6

--------------------------------------------------------------------------------


                

 
5.4 
The License Fee and the royalty payments shall be paid to IBt in USD in Belgium
[**], or at such other place as IBt may reasonably designate consistent with the
laws and regulations controlling in any foreign country.

     

  5.5  Royalty payments shall be made by Iso on a quarterly basis with payment
received by IBt no later than the 45 days following the end of the quarter and
with submission of the reports required by Article 6. All amounts due under this
Agreement shall, if overdue, automatically bear interest until payment at a per
annum rate of eight percent (8%) above the prime rate in effect at the European
Central Bank published on the due date. The payment of such interest shall not
foreclose IBt from exercising any other rights it may have resulting from any
late payment.  

     

 
5.6
Any failure or any delay by Iso of more than 60 days to fully pay the License
Fee or the annual royalties owed to IBt as specified in this Article 5 shall
entitle IBt to terminate the Agreement in accordance with Article 14.1 below. In
this case, IBt shall have a first right of refusal to purchase from Iso all of
the equipment used in the production of the Products at book value and shall
have access to the relevant records and books of Iso to check that book value,
as provided in Article 6. In the event IBt exercises this right of first
refusal, IBt shall have no right to produce the Products or use the equipment
for production of the Products.

     

  5.7 Upfront payment

 
5.7.1    Upon signing of the Letter of Intent referred to in the preamble, Iso
has paid to IBt an upfront payment on the License Fee defined in Article 5.1 of
$50,000.
 
5.7.2    If a negative conclusion is reached in good faith by Iso at the end of
the feasibility phase in accordance with Article 3.1.3 with the consequence that
Iso believe that an acceptable ink solution cannot be developed for Cs-131
seeds, $25,000 out of this upfront payment shall be reimbursed by IBt to Iso
upon receipt of the notification mentioned in Article 3.1.3.
 
6
 
REPORTS AND RECORDS

 

 
6.1
Iso shall keep records containing all particulars necessary to show the amounts
payable to IBt under the Agreement. The books of account shall be kept at Iso's
principal place of business. The books and supporting data shall be open at all
reasonable times for three (3) years following the end of the calendar year to
which they pertain, for inspection by IBt or its agents to the extent necessary
to verify Iso's royalty statement or compliance in other respects with this
Agreement, provided, however, that such inspection shall take place no more
frequently than once every six (6) months. Iso agrees to permit such books and
records to be examined at ordinary business hours with reasonable prior notice
to Iso. Such examination is to be made under appropriate confidentiality
restrictions, at the expense of IBt, except that if such inspection leads to the
discovery of discrepancy in reporting which is greater than five percent (5%) to
IBt's detriment, Iso agrees to pay the full cost of such inspection.

 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Page 7

--------------------------------------------------------------------------------


 

 
6.2
Iso shall provide to IBt a written annual report on or before 31 January of each
calendar year. The annual report shall summarize progress on research and
development, regulatory approvals, manufacturing, sublicensing if authorised,
marketing and sales during the preceding twelve (12) months, and plans for the
coming year.

 

 
6.3
[**] 

 
7         PROPRIETARY RIGHTS ON DEVELOPMENTS
 

 
7.1
The Intellectual Property Rights and all new intellectual property rights or
know how developed by either Party during the performance of the Agreement in
connection with the formulation, preparation and rationale for the composition
and the processing selection of the ink shall remain the exclusive property of
IBt. However, these rights will be automatically licensed to Iso pursuant to
this Agreement for its use in the fabrication of Cs-131 seeds exclusively and
their sale in the Territory and for the duration of this Agreement.

 

 
7.2
Any intellectual property right or know how developed in relation to the
production, separation and purification of Cs-131 for use in a brachytherapy
device shall remain the exclusive property of Iso and shall not be used by IBt
without the express prior consent of Iso.

 
8    INFRINGEMENT
 

 
8.1
Iso shall forthwith give notice in writing to IBt of any infringement or
suspected or threatened infringement in the Territory of the Intellectual
Property Rights that shall at any time during the term of this Agreement come to
its knowledge.

 

 
8.2
IBt and Iso shall thereupon discuss what steps should be taken to prevent or
terminate such infringement, including the institution of legal proceedings
where necessary.

 

 
8.3
If it is decided to take any such steps, Iso and IBt shall provide or procure to
the other Party such assistance (including the furnishing of documents and
information and the execution of all necessary documents) as the other Party may
reasonably request.

 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Page 8

--------------------------------------------------------------------------------


 
9    MAINTENANCE OF THE INTELLECTUAL PROPERTY RIGHTS
 
IBt shall pay all costs and fees and do all such acts and things as may be
reasonably necessary to obtain the registration of and shall during the period
of this Agreement pay all renewal fees and do all such acts and things as may be
necessary to maintain the Intellectual Property Rights.
 
10    CONFIDENTIALITY
 

 
10.1
Each Party shall use the Confidential Information disclosed by the other Party
("Disclosing Party") only for the execution of the Agreement and shall not
otherwise use or exploit the Disclosing Party's Confidential Information for its
own benefit or the benefit of another party without the prior written consent of
the Disclosing Party. The Party receiving Confidential Information ("Receiving
Party") shall not file or (try to) obtain any intellectual property rights on
results or ideas arising from the evaluation of Confidential Information.

 

 
10.2
The Receiving Party undertakes to the Disclosing Party that for the period of
this Agreement and thereafter it shall keep and it shall procure that its
Personnel keeps secret and confidential the Confidential Information
communicated to it by the Disclosing Party and shall not disclose the same or
any part thereof to any person whatsoever other than to its Personnel directly
concerned with the execution of the Agreement provided that before any such
disclosure the Receiving Party shall procure that its Personnel concerned shall
execute a confidentiality undertaking in a form approved by the Disclosing
Party.

 

 
10.3
The Receiving Party will only make copies of the Confidential Information if
strictly required for the execution of the Agreement.

 

 
10.4
All obligations created by this Article 10 shall remain in full force and effect
during twenty (20) years after the date of disclosure of the Confidential
Information. Notwithstanding this Agreement, the Receiving Party may use or
disclose Confidential Information of the Disclosing Party to the extent it is
clearly able to demonstrate, by clear and convincing evidence, that such
Confidential Information:

 
(a) was in the public domain or the subject of public knowledge at the time of
disclosure, or becomes part of the public domain or the subject of public
knowledge through no fault, negligence or breach of contract of the Receiving
Party or any party to whom the Receiving Party has disclosed the Confidential
Information;
 
(b) was lawfully in its possession or in the possession of its affiliates and
known to it prior to disclosure as evidenced by documents antedating the date of
disclosure;
 
(c) becomes available to the Receiving Party or its affiliates from a third
party not in breach of a legal obligation of confidentiality in respect hereof;
 
(d) was subsequently and independently developed as shown by written records by
its Personnel who had no knowledge of such information, or
 
(e) was required to be disclosed by law, court or governmental order, provided
that the Receiving Party in such case shall immediately notify the Disclosing
Party in writing of such obligation and shall provide adequate opportunity to
the Disclosing Party to object to such disclosure or request confidential
treatment thereof.
 
Exceptions (a) through (e) shall not permit the Receiving Party to disregard the
obligations of confidentiality herein merely because individual portion(s) of
the Confidential Information may be found within such exceptions, or because the
Confidential Information is implicitly but not explicitly disclosed in
Confidential information falling within such exceptions.
 
Page 9

--------------------------------------------------------------------------------


 

 
10.5
During the period of this Agreement and at any time thereafter the Receiving
Party agrees that it will, upon the request of the Disclosing Party but at its
own expense, take such steps as the Disclosing Party may require to enforce any
such confidentiality undertaking given by Personnel of the Receiving Party,
including in particular but without prejudice to the generality of the foregoing
obligation, the initiation and prosecution of any legal proceedings and the
enforcement of any judgement obtained. All such steps as aforesaid to be taken
by the Receiving Party shall be taken as expeditiously as possible and the
Receiving Party agrees that in respect of its obligation to enforce such
confidentiality undertakings as aforesaid time shall be of the essence in
complying with the requirements of the Disclosing Party.

 

 
10.6
All Confidential Information disclosed pursuant to this Agreement shall be and
remain the Disclosing Party's property. Upon termination for any reason or
expiry of the Agreement, all the Confidential Information and all copies thereof
shall be immediately returned to the Disclosing Party upon its request, or
destroyed at its option.

 
11
LIABILITIES AND WARRANTIES

 

 
11.1
Except as otherwise provided in this Agreement, each Party shall at all times
during the term of this Agreement and thereafter, indemnify, defend and hold the
other Party or, as the case may be, any other prejudiced party, harmless against
all claims, liabilities, damages, expenses or costs (including attorneys’ and
experts’ fees) of any kind whatsoever, arising out of a breach by this Party of
its obligations under this Agreement. In addition, Iso shall be liable for any
negligence, act or omission of its Personnel and any other third party having
obtained information regarding the Agreement from Iso which would result in the
infringement of the Intellectual Property Rights or the other rights of IBt. In
addition, IBt shall be liable for any negligence, act or omission of its
Personnel and any other third party having obtained information regarding the
Agreement from IBt which would result in the infringement of the intellectual
property rights or the other rights of Iso.

 

 
11.2
Except as otherwise provided in this Agreement, IBt, its Personnel and
affiliates make no warranties of any kind, including but not limited to
warranties of merchantability, fitness for a particular purpose, feasibility of
the project contemplated under this Agreement, validity of Licensed Patents.
Nothing in this Agreement shall be construed as a warranty that the practice by
Iso of the Licensed Patents shall not infringe the intellectual property rights
of any third party. IBt, its Personnel and affiliates shall not be liable for
indirect damages except if due to their will-full misconduct. IBt's liability
under the Agreement shall in any event be limited to the amounts paid by Iso to
IBt under the Agreement.

 
Page 10

--------------------------------------------------------------------------------


 
12    FORCE MAJEURE
 

 
12.1
It is agreed that neither IBt nor Iso shall be liable under this Agreement for
delay or failure to carry out its provisions to the extent that such failure is
caused by sabotage, fire, flood, acts of God, civil commotions, strikes,
slow-downs or industrial action of any kind, riots, insurrections, wars, acts of
any governmental authority, priorities granted at the request or for the benefit
directly or indirectly of any government agency or any cause (whether similar to
the foregoing or not) beyond their respective control. IBt or Iso (as the case
may be) shall promptly inform the other of the existence of such conditions of
force majeure and they shall consult together to find a mutually acceptable
solution.

 
13    TERM
 

 
13.1
The license and the other rights granted under this Agreement are, unless
terminated by the provisions of Article 14 hereof, granted for fifteen (15)
years from the date of signing. At the end of this fifteen (15) year term, the
Agreement may be extended for further five (5) year periods upon mutual written
agreement of the Parties.

 
14    EARLY TERMINATION
 
Without prejudice to any other rights that it may have under the terms of this
Agreement or pursuant to the law, IBt may, at its option, immediately terminate
this Agreement and the license therein granted forthwith by notice in writing to
such effect and without intervention of a court ("de plein droit"):
 

 
14.1
if Iso fails to pay the License Fee or the annual royalties owed to IBt as
required in Article 5;

 

 
14.2
if Iso is in material or persistent breach of any of the terms and conditions of
this Agreement and, if such breach is capable of remedy, fails to remedy the
same within thirty (30) days after receiving written notice from IBt specifying
the default and requiring it to be remedied; or

 

 
14.3
if Iso is placed into voluntary or compulsory liquidation or compounds with its
creditors or has a receiver appointed of all or any part of its assets or takes
or suffers any similar action in consequence of debt.

 
15    CONSEQUENCES OF TERMINATION
 

 
15.1
In the event of termination of this Agreement howsoever arising, Iso shall, at
its own costs, return promptly to IBt all technical material including but not
limited to production records in its possession relative to the development or
the manufacturing of the Products, the Intellectual Property Rights, the
Know-How, Confidential Information owned by IBt, and any other proprietary
rights of IBt developed in the meantime, and all copies thereof. Also in the
event of termination of this Agreement howsoever arising, IBt shall, at its own
costs, return promptly to Iso all technical material including but not limited
to production records in its possession relative to the development or the
manufacturing of the Products, Iso's intellectual property rights, Iso's
know-how, Confidential Information owned by Iso, and any other proprietary
rights of Iso developed in the meantime, and all copies thereof. For the
avoidance of doubt, the Parties stress and agree that this will include any
documentation, production records or any other materials that might allow a
third party to replicate a polymer seed production process.

 
Page 11

--------------------------------------------------------------------------------


 

 
15.2
In the event of termination or expiry of this Agreement howsoever arising, all
rights and licences granted to Iso hereunder shall cease automatically to be of
any force and effect.

 

 
15.3
Without prejudice to Article 5.5, in the event of termination or expiry of this
Agreement howsoever arising, Iso may complete the sale of the Products, provided
that Iso shall liquidate such stocks with due diligence and under the
supervision of IBt and provided, however, all sums due to IBt have first been
paid.

 

 
15.4
Termination shall be without prejudice to (a) IBt's rights and obligations
pursuant to Article 5 (Royalties and Fees) to the extent that the obligation to
pay the License Fee or any royalties has arisen but said royalties and/or
License Fee have not yet been paid, and (b) IBt' rights and Iso's obligations
pursuant to Article 7 (Proprietary Rights on Development), Article 9
(Maintenance of Intellectual Property Rights), Article 10 (Confidentiality) and
(c) IBt' and Iso's rights and obligations pursuant to Article 6 and 11 (Reports
and Liabilities and warranties).

 

 
15.5
Termination shall be without prejudice to any cause of action or claim of IBt
accrued or to accrue because of any breach or default by Iso. Termination shall
be without prejudice to any cause of action or claim of Iso accrued or to accrue
because of any breach or default by IBt.

 
16    NON HIRING AND NON COMPETITION
 

 
16.1
Except as the other Party expressly authorizes in writing in advance, neither
Party shall solicit, offer work to, employ, or contract with, whether as a
partner, employee or independent contractor, directly or indirectly, any of the
other Party’s Personnel during the Agreement or during the twelve (12) months
thereafter. In the event of a breach, the breaching Party shall pay compensation
to the non-breaching Party in the form of liquidated damages equal to the
greater of one (1) year’s compensation either (a) offered to the Personnel by
the breaching Party or (b) paid or offered to the Personnel by the non-breaching
Party.

 

 
16.2
Nothing in the Agreement shall restrict Iso's ability to exploit its own
intellectual property rights, and thus to produce, sell and provide products and
services which in no way incorporate or are produced, sold or provided using the
Intellectual Property Rights or the Know How. In the event of a dispute, Iso
shall bear the burden of proving that any products which it may produce or sell
or any services it may provide were produced, sold and provided without in any
way using the Intellectual Property Rights or the Know How.

 
Page 12

--------------------------------------------------------------------------------


 
17    GENERAL PROVISIONS
 

 
17.1
The failure of either Party at any time to require performance by the other
Party of any provisions of this Agreement shall in no way affect the right of
such Party to require performance of any provisions. Any waiver by any Party of
any breach of any provisions of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provisions or any other
provisions of this Agreement. The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights and remedies provided by law.

 

 
17.2
Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall as to such jurisdiction be ineffective to the extent of such
prohibition or unenforceability, without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provisions in any other jurisdiction
and in the event of any provisions being severed, there shall be deemed
substituted a like provision to accomplish the intent of the Parties to the
extent permitted by the applicable law save that if Article 10 (Confidentiality)
above shall be deemed to be prohibited or unenforceable in whole or in part,
then notwithstanding anything to the contrary herein, this Agreement shall
forthwith cease and terminate.

 

 
17.3
Any governmental impost payable in the Territory in connection with the
registration or approval of this Agreement shall be for the account of Iso.

 

 
17.4
Any notice or communication to be given or made hereunder shall be deemed to be
properly given or made:

 
17.4.1    Three (3) working days after being sent to the intended recipient by
pre-paid recorded delivery post (special courier), addressed to its registered
office marked for the attention of a principal officer;
 
or
 
17.4.2    Twenty-four (24) hours after the time of dispatch of a facsimile or
e-mail message.
 

 
17.5
The rights and licenses granted by IBt in this Agreement may not be assigned by
Iso to another party (other than a wholly owned subsidiary to which Iso may
assign this License Agreement at any time); without the prior written consent of
IBt.

 

 
17.6
This Agreement contains the entire agreement of the Parties hereto with regard
to the object to which it refers and contains everything the Parties have
negotiated and agreed upon within the framework of this Agreement.

 

 
17.7
No amendment or modification of this Agreement shall take effect unless it is in
writing and is executed by duly authorized representatives of both Parties.

 

 
17.8
This Agreement may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

 

 
17.9
In respect to the public nature of both Parties, the Parties agree to not
disclose the existence or the content of this Agreement to the public without
mutual consultation, coordination and consent.

 
Page 13

--------------------------------------------------------------------------------


 
18    GOVERNING LAW AND JURISDICTION
 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the Grand Duchy of Luxemburg. Any litigation relating to the
conclusion, validity, interpretation or performance of this Agreement, or of
subsequent contracts or operations derived herefrom, as well as any other
litigation concerning or related to the this Agreement, without any exception,
shall be submitted to the exclusive jurisdiction of the Luxemburg Courts.
 


AS WITNESS the hands of the duly authorized representatives of the Parties
hereto the day and year first above written.
 
Signed in Atlanta, Georgia, USA on February 2, 2006, in two original copies,
each Party acknowledging having received one of these copies,
 
 

--------------------------------------------------------------------------------

      IBt             By /s/ John Carden       

--------------------------------------------------------------------------------

    Name John Carden       

--------------------------------------------------------------------------------

      Capacity Chairman       

--------------------------------------------------------------------------------

                             

--------------------------------------------------------------------------------

      Iso             By /s/ Roger E. Girard By    

--------------------------------------------------------------------------------

      Name Roger E. Girard Name    

--------------------------------------------------------------------------------

      Capacity CEO/Chairman   Capacity    

--------------------------------------------------------------------------------

                     

 
 
Page 14

--------------------------------------------------------------------------------


 
SCHEDULE 1: KNOW-HOW
 

 
a)
Certain know-how of IBt relating to the fabrication of OptiSeed and the
formulation preparation and rationale of a jetable fluid (ink);

 
b)
identity, design and purpose for all equipment used in the preparation of
jetable fluid (ink) and the identity, purpose and rationale for the choice of
all equipment used in the dispensing of inks.

 
c)
Proprietary designs and techniques related to the manufacturing and processing
of plastic seeds for the therapy of any malignant tumor type for which Iso has
received clearance to market in the Territory.



SCHEDULE 2: LICENSED PATENTS
 
 
United States Patent
6,589,502 
Coniglione ,   et al. 
July 8, 2003

 

--------------------------------------------------------------------------------

Radioisotope dispersed in a matrix for brachytherapy
 
Abstract
 
Therapeutic sources for use in the practice of brachytherapy are fabricated from
radioactive composites of a radioactive powder of palladium-103, yttrium-90,
phosphorus-32 or gold-198 and a biocompatible polymeric matrix. The particles of
radioactive powder are dispersed within the polymer essentially randomly
throughout a particular volume. The polymeric matrix is desirably manufactured
with pre-selected flexibility suitable to its intended use, e.g. in the form of
a rod, hollow rod, suture, film, sheet, or microspheroidal particles. The
radioactive composites produce therapeutic sources which generate a radiation
field that is substantially uniform in all directions. The therapeutic source
may assembled from the radioactive composite during a medical procedure to emit
the desired amount of therapeutic radiation. Optionally, the polymer is selected
to dissolve or degrade in the body at a predetermined rate, the rate chosen
depending upon the half life of the radioisotope used in the therapeutic source.
 
 
United States Patent
6,461,433 
Carden, Jr. ,   et al. 
October 8, 2002

 

--------------------------------------------------------------------------------

Fluid-jet deposition of radioactive material
 
Abstract

 
d)
A method and apparatus for precisely applying radioactive material to a
substrate such as a brachytherapy device is disclosed. A radioactive fluid
adapted to cure rapidly is deposited as discrete dots onto a surface with a
fluid-jet printhead. The apparatus comprises a fluid-jet printhead in
communication with a chamber containing radioactive fluid to be applied by the
printhead. The printhead is microprocessor driven, and the microprocessor may be
provided with feedback from a station where the radioactivity deposited on a
preceding substrate in a batch is measured, permitting the system to be
recalibrated on an ongoing basis as the batch of printed devices is produced.
Compensation for attenuation of radiation by a casing may also be made part of
the feedback technique. Also disclosed is a brachytherapy device having printed
on a surface dots of radiation-emitting material, in a pattern comprising
various bands, dots or areas. Fluids suitable for printing by a fluid-jet
printhead comprise a binder such as an acrylic resin or silicate, and a
radioactive salt, compound or complex, dissolved in a radiation resistant
solvent. Alternative fluids comprise radioactive salts, compounds, or complexes
adsorbed onto a microparticulate carrier, or elemental microparticles, dispersed
in a rapidly curable radiation-resistant fluid medium.

 
[**]
 

--------------------------------------------------------------------------------

[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.